MEMORANDUM **
Marbel Llamas-Valdez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s (“I J”) denial of his applications for asylum, voluntary departure, withholding of removal and relief under the Convention Against Torture (“CAT”). We dismiss the petition for review.
We lack jurisdiction to review the BIA’s determination that Llamas-Valdez failed to file his asylum application within one year of his arrival in the United States. See Hakeem v. INS, 273 F.3d 812, 815 (9th Cir.2001). We likewise lack jurisdiction to review the BIA’s finding that Llamas-Valdez failed to establish extraordinary circumstances for his failure to meet the one year deadline. See Molino-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.2002). Accordingly, we dismiss the petition with respect to Llamas-Valdez’s asylum claim.
We also lack jurisdiction to review the denial of voluntary departure. See Tovar-Landin v. Ashcroft, 361 F.3d 1164, 1166 (9th Cir.2004). While we retain jurisdiction to consider constitutional claims arising from discretionary relief, Llamas-Valdez’s due process claim fails because there is no constitutionally protected liberty interest in the discretionary privilege of voluntary departure. See id. at 1167.
We do not consider the denial of Llamas-Valdez’s applications for withholding of removal or relief under the CAT be*373cause his opening brief does not address them. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996) (issues raised but not supported by argument in a brief are deemed abandoned).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.